Fourth Court of Appeals
                               San Antonio, Texas
                                       July 9, 2019

                                   No. 04-19-00190-CR

                                    Joshua MOLINA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR0078
                    Honorable Catherine Torres-Stahl, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. Time
is extended to August 2, 2019. No further extensions of time will be granted absent
extraordinary circumstances.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court